WIGGINTON, Judge.
Appellant appeals an order of the Public Employees Relations Commission (PERC) *589dismissing his complaint against appellee. In his complaint, appellant alleged that in failing to hire him, appellee violated his right to a veteran’s preference in employment, for which he qualified under section 295.07, Florida Statutes (1989). We agree with PERC’s determination that pursuant to section 295.101, Florida Statutes, appellant’s veteran’s preference has expired. That statute provides that a veteran’s employment preference shall be deemed to have expired after an eligible person has been employed by any state or any agency of a political subdivision of the state. The record shows that since accrual of his eligibility under section 295.07, appellant has been so employed.
AFFIRMED.
SMITH and KAHN, JJ., concur.